
	

115 S2555 IS: Dairy Farm Sustainability Act of 2018
U.S. Senate
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2555
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2018
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to establish the Dairy Farm Sustainability Price Loss
			 Coverage Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Dairy Farm Sustainability Act of 2018.
 2.Dairy Farm Sustainability Price Loss Coverage ProgramPart I of subtitle D of title I of the Agricultural Act of 2014 is amended by inserting after section 1408 (7 U.S.C. 9058) the following:
			
				1408A.Dairy Farm Sustainability Price Loss Coverage Program
 (a)DefinitionsIn this section: (1)Contracting dairy operationThe term contracting dairy operation means a participating dairy operation that enters into a contract under subsection (b)(1).
 (2)Minimum milk priceThe term minimum milk price means $23.34 per hundredweight of milk, as adjusted by the Secretary for each half of each calendar year to reflect changes in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.
 (3)Payment quantityThe term payment quantity means the payment quantity established for a contracting dairy operation under subsection (c)(3). (b)Contracts (1)In generalThe Secretary shall offer to enter into a contract with a participating dairy operation under which the participating dairy operation may receive payments under subsection (c).
 (2)SignupThe Secretary shall offer to enter into contracts under paragraph (1) during the period that a dairy operation may register to participate in the margin protection program established under section 1404(b).
						(3)Duration of contracts
 (A)In generalExcept as provided in subparagraph (B), a contract entered into under paragraph (1) shall cover milk marketed by the contracting dairy operation during the period beginning on the first day of the month during which the contract is entered into and ending on December 31, 2023.
 (B)ViolationsIf a contracting dairy operation violates a contract entered into under paragraph (1), the Secretary may—
 (i)terminate the contract and allow the contracting dairy operation to retain any payments received under the contract; or
 (ii)allow the contract to remain in effect and require the contracting dairy operation to repay a portion of the payments received under the contract, based on the severity of the violation.
								(c)Payments
 (1)In generalThe Secretary shall provide to a contracting dairy operation a payment for a month under this subsection and not under the margin protection program if the amount of the payment to the contracting dairy operation for that month under this section is greater than the amount that the contracting dairy operation would receive under the margin protection program.
 (2)AmountThe amount of a payment to a contracting dairy operation under this subsection shall be equal to the product obtained by multiplying, as determined by the Secretary—
 (A)the payment quantity during the applicable month; (B)the difference obtained by subtracting—
 (i)the minimum milk price; and (ii)the All Milk price per hundredweight under the applicable Federal milk marketing order; and
 (C)45 percent. (3)Payment quantity (A)In generalSubject to subparagraph (B), the payment quantity for a contracting dairy operation for a month shall be equal to the hundredweight of milk marketed by the contracting dairy operation during the month.
 (B)LimitationThe payment quantity described in subparagraph (A) for any month for a contracting dairy operation shall not exceed 4,166 hundredweight of milk.
 (4)Timing of paymentsThe Secretary shall make a payment to a contracting dairy operation under this subsection not later than 60 days after the last day of the month for which the payment is made..
 3.Extension of margin protection program for dairy producersSection 1409 of the Agricultural Act of 2014 (7 U.S.C. 9059) is amended by striking 2018 and inserting 2023.  